         Case: 3:20-cv-00999-slc Document #: 1 Filed: 11/02/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN




RONALD SCHMIDT,
               Plaintiff,
        v.                                                    Case No.________________
HANDS ON CDL DRIVING SCHOOL, INC.,
               Defendant.




                                          COMPLAINT




        Plaintiff, Ronald Schmidt, by and through counsel, hereby alleges the following as his

Complaint against Defendant Hands On CDL Driving School, Inc.:

   1. This is an action for relief from Defendant’s violation of the Fair Labor Standards Act, 29

        U.S.C. § 201, et seq. (“FLSA”) by terminating Plaintiff in retaliation for the exercise of

        his rights to receive overtime pay under the FSLA.

                                 JURISDICTION AND VENUE
   2.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1337, and

        Section 16(b) FLSA, 29 U.S.C. § 216(b).

   3. Pursuant to 28 U.S.C. § 1391(b), venue is proper in the Western District of Wisconsin

        because Plaintiff resides in this District, Defendants reside in and employed Plaintiff in




                                                 1
     Case: 3:20-cv-00999-slc Document #: 1 Filed: 11/02/20 Page 2 of 6




   this District, and the unlawful employment practices alleged herein giving rise to

   Plaintiff’s claims occurred in this District.

                                             PARTIES

4. Plaintiff Ronald Schmidt is a current resident of Chippewa Falls, Wisconsin. At all times

   relevant herein, he was employed as a non-exempt employee under the FLSA by

   Defendant as a Commercial Drivers License (“CDL”) Trainer at its location in Chippewa

   Falls.

5. Defendant Hands On CDL Driving School, Inc. (“Hands On”) is, on information and

   belief, a Wisconsin corporation doing business in Wisconsin. At all relevant times

   herein, Hands On was Schmidt’s employer covered by the FLSA.

                                   STATEMENT OF FACTS

6. Schmidt is a state-certified CDL license trainer and tester and has held these positions for

   many years with several employers and a technical college.

7. On March 30, 2020, Hands On hired Schmidt as a CDL trainer at the hourly rate of $25.

8. Hands On is a small family-owned busines located in Holcombe, Wisconsin. Paul

   Gilbertson is the owner and President, and his wife Judy Gilbertson, and daughter Brook

   Smith perform bookkeeping and payroll services.

9. Gilbertson assigned Schmidt to work out of the Rand Trucking Company terminal

   located in Chippewa Falls, WI.

10. Schmidt met students at this location and taught them to drive throughout day. The first

   week, Mr. Schmidt workers 47.25 hours.

11. During the second week of his employment, he worked 42.5 hours.




                                              2
     Case: 3:20-cv-00999-slc Document #: 1 Filed: 11/02/20 Page 3 of 6




12. After receiving his biweekly paycheck, Schmidt asked Smith why he did not receive any

   overtime, and she told him the company did not pay overtime.

13. In a separate conversation with Schmidt, Paul Gilbertson confirmed to Schmidt that

   Hands On did not pay overtime.

14. Schmidt worked .5 hours overtime the next week and 6.25 hours overtime the following

   week and still was not paid overtime.

15. Schmidt continued to question why he was not paid overtime and was told company

   policy was not to pay overtime.

16. On May 20, 2020, Smith told Schmidt he was being terminated because of numerous

   complaints made by his students.

17. Prior to this conversation, Schmidt had never been informed of any problems with his

   teaching and Gilbertson complimented him on his teaching. All of his students passed

   their CDL driving test, except for one who dropped out.

18. On May 11, 2020, Gilbertson texted Mr. Schmidt “good job” when he learned two of his

   students passed their CDL test.

19. On May 1, Smith texted Schmidt that he was a “great instructor and we are grateful to

   have someone with your knowledge and experience on board.”

20. Smith also told Schmidt that he was being fired for “slandering the company name” by

   complaining to others he had not been paid overtime.

21. On June 3, 2020, Hands On paid Schmidt the overtime pay he previously claimed.




                                            3
     Case: 3:20-cv-00999-slc Document #: 1 Filed: 11/02/20 Page 4 of 6




                                          COUNT I
     (TERMINATION IN RETALIATION FOR MAKING A FLSA OVERTIME
                           COMPLAINT
22. The allegations set forth in paragraphs 1-21 above are realleged and incorporated herein

   by reference.

23. The FLSA applied to Plaintiff’s employment with Defendants at all times relevant herein.

24. Section 215(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3), prohibits retaliation against an

   employee because she “has filed any complaint or instituted or caused to be instituted any

   proceeding under or related to” the rights contained in the FLSA.

25. Plaintiff’s oral requests to Smith and Gilbertson to be paid overtime constitutes “a

   complaint” and was protected activity under the FLSA.

26. On May 20,2020, Hands On terminated Schmidt in retaliation for his complaints about

   not being paid overtime.

27. Defendant’s adverse employment action constituted a retaliatory action, undertaken in

   direct response to Plaintiff’s assertion of workplace rights protected by the FLSA.

28. As a direct, foreseeable, and proximate result of Defendant’s actions, Plaintiff has

   suffered a loss of earnings and job benefits; he has suffered and continues to suffer

   emotional distress; and he has incurred and continues to incur expenses.

29. Defendant committed the acts herein alleged maliciously, fraudulently, and oppressively

   with the wrongful intent to injure Plaintiff. Defendant acted with an improper and evil

   motive amounting to malice and a conscious disregard for Plaintiff’s rights. The acts

   taken towards the Plaintiff were carried out by Defendant acting in deliberate, callous,

   and intentional manner with a desire to injure and damage.




                                             4
     Case: 3:20-cv-00999-slc Document #: 1 Filed: 11/02/20 Page 5 of 6




30. Pursuant to § 216(b) of the FLSA, 29 U.S.C. § 216(b), Plaintiff is entitled to legal and

   equitable relief, including reinstatement, backpay, liquidated damages, compensatory and

   punitive damages, as well as reasonable attorneys fees and costs.

                                    PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully prays that this Court enter judgment

   against Defendant as follows:

   1. A declaratory judgment that Defendant’s actions complained of herein have violated

       Plaintiff’s rights under the FLSA including the right to be free from retaliation for

       the assertion of rights protected by the FLSA;

   2. Reinstatement to his prior position;

   3. Unpaid wages at regular hourly rate, overtime premium wages, and other

   compensation denied or lost to Plaintiff to date by reason of Defendant’s unlawful acts,

   according to proof;

   4. Liquidated damages in an amount equal to wages unlawfully unpaid;

   General, compensatory, and special damages according to proof;

   5. Exemplary and punitive damages according to proof; and,

   6. Reasonable attorney’s fees and costs of suit pursuant to 29 U.S.C. § 216(b)

   7. Such other and further relief as this Court deems just and proper.

                                   JURY TRIAL DEMAND

   Plaintiff hereby demands a jury trial as provided by Rule 38 (a) of the Federal Rules of

   Civil Procedure.




                                             5
 Case: 3:20-cv-00999-slc Document #: 1 Filed: 11/02/20 Page 6 of 6




November 2, 2020

                                     Respectfully submitted,

                                     Kurt C. Kobelt
                                     Law Offices of Kurt C. Kobelt
                                     7120 Caneel Trail
                                     Middleton, WI 53562
                                     (608) 770-6666
                                     kurtkobelt@gmail.com

                                     BY:

                                     ______________________________




                                 6
